Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 1 and 8 are cancelled.

The following is an examiner’s statement of reasons for allowance: Applicant now includes in the claims “2wherein the first, second and third markings are all displayed on the same side of the blister pack when the protective card is unfolded, and when the protective card is hinged along the fold line, the third marking is located close to the first marking and is displayed in the window.” and “wherein upon pivotally folding the protective card along the fold line, the front of the protective card generally overlies the front of the blister sheet and partially overlies the front of the backing sheet, and the third marking is located close to the first marking and is displayed in the window.” in which Applicant has required that when the card is folded, the first marking is located next to the third marking in combination with the third marking being displayed through the window.  The Office notes that Applicant original specification states that the above is specifically provided in order to the following: "This facilitates their being read simultaneously by a binary code reader (not shown)... The fold line 52 and the alignment of the sets of blocks 55 and 56 ensures that the blister package is located precisely at 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 2-7, 9-17 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427.  The examiner can normally be reached on Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735